Case 1:18-cr-00700-RMB Document 29 Filed 11/11/19 Page 1 of 2

 

 

USBC SDNY
UNITED STATES DISTRICT COURT FOR DOCUMENT
THE SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

 

18- CR-700 DOC #_
DATE FILED: AGE 19

 

 

 

 

 

 

UNITED STATES OF AMERICA,
MOTION FOR ORDER TO AMEND
THE CONDITIONS OF PRETRIAL

RELEASE TO INCLUDE WEEKLY

)
)
Plaintiff, }
)
) INDIVIDUAL PSYCHOLOGICAL
)
)
)
)

Vv.
WILLIAM BURBANK, COUNSELING FOR DEFENDANT

Defendant.

 

PLEASE TAKE NOTICE that, Defendant, William Burbank hereby moves
through his attorneys Jerome A. Ballarotto, Esq., and John W. Mitchell, Esq. before the
Court for the Southern District of New York to amend the conditions of Defendant
William Burbank’s Pretrial Release to require that Defendant William Burbank receive
weekly individual psychological counseling set up through Pretrial Services .

All other conditions of pretrial release shall remain in full force and effect.

/sf JEROME A. BALLAROTTO

 

 

 

Jerome A. Ballarotto, Esq.

Mokion anankd, Predinl Pro Hac Vice

Shall AAA Co-Coltinsel for William Burbank

fn 7 ¥ T43-White Horse Avenue
lee 4 on, New Jersey 08610
to Néhendant. (609) 481-8555

jabesqhire@aol.com

 

 

beta 1103/14 Keele N Brrernes

Richard M. Berman, U.S.D.J.

 

 

 
